        Case 2:20-cv-00341-SAB     ECF No. 15   filed 09/13/21   PageID.95 Page 1 of 2



 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Sep 13, 2021
 4                                                                     SEAN F. MCAVOY, CLERK


 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 JOSEPH ANDREW SALMON, JR.,
 9               Plaintiff,                        No. 2:20-CV-00341-SAB
10               v.
11 CEO LOUIS DEJOY, UNITED STATES                  ORDER DISMISSING ACTION
12 POSTAL SERVICE,                                 WITHOUT PREJUDICE
13               Defendant.
14
15         On June 2, 2021, the Court issued an Order Dismissing Complaint with
16 Leave to Amend, ECF No. 13. In the order, the Court dismissed Plaintiff’s
17 Complaint, ECF No. 1, and granted him leave to file an Amended Complaint.
18 However, the Court stated “[w]ithin 60 days from the date of this Order, Plaintiff
19 shall file a First Amended Complaint. If Plaintiff fails to comply with this order,
20 the action will be dismissed. Plaintiff shall not file any documents with the Court
21 other than his First Amended Complaint.” ECF No. 13 at 4.
22         More than 60 days have passed since the Court issued its order and Plaintiff
23 has still not submitted a First Amended Complaint. Thus, the Court dismisses this
24 action without prejudice.
25 //
26 //
27 //
28 //

     ORDER DISMISSING ACTION WITHOUT PREJUDICE # 1
      Case 2:20-cv-00341-SAB      ECF No. 15    filed 09/13/21   PageID.96 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     The above-captioned case is DISMISSED without prejudice for
 3 failure to submit a First Amended Complaint.
 4        IT IS SO ORDERED. The District Court Clerk is hereby directed to file
 5 this Order, provide a copy to pro se Plaintiff, and close the file.
 6        DATED this 13th day of September 2021.
 7
 8
 9
10
11
                                          Stanley A. Bastian
12                                Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION WITHOUT PREJUDICE # 2
